Citation Nr: 1636981	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  06-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to December 1981 and from
December 1983 to August 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In August 2010, the Board reopened the Veteran's claim and remanded the underlying issue of service connection for further development.  In April 2013, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a February 24, 2016, VA mental health examination.  The Veteran failed to report for that examination.  He has since alerted VA that he had been hospitalized for all of February 2016 and had not received notice of this examination.  See March 2016 Report of Contact, July 2016 Informal Hearing Presentation.  The Board finds that the Veteran's hospitalization is good cause for missing this examination and another examination should be scheduled.  As a positive finding of service connection for an acquired psychiatric disorder could provide an additional means of entitlement to TDIU, that issue is inextricably intertwined with the acquired psychiatric claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, both claims are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to the Veteran's military service.  If multiple psychiatric diagnoses are identified, an opinion as to the etiology of each one must be provided.  The examination report must include a complete rationale for any opinion expressed.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

